DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the response filed on February 23, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance:
None of prior art teaches a system for performing a package status check comprising a scanner adapted for use in a surgical field, the scanner comprising an antenna capable of emitting a radio frequency detection field, and a circuit coupled to the antenna, the scanner capable of being selectively powered during a period of operation, control circuitry coupled to the scanner and configured to: determine a predetermined quantity of sponges corresponding to a complete pack of sponges; counting a number of sponges associated with the pack with the scanner prior to use of the sponges in a surgical field, and issue an alert when a number of counted sponges associated with the pack of sponges does not match the predetermined quantity corresponding to the complete pack of sponges, and a method of the same as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEUNG H LEE/Primary Examiner, Art Unit 2887